Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (Claims 1-11) and Species B (Figure 2) in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that: 
The example used for the materially different product fails to be referenced in any of the claims and specification.
Independent Claim 1 and Claim 12 are both directed to the embodiment in Figure 2 (Species B).
 This is not found persuasive because:
The example appears to be given as an illustrative reference. Regardless, the examiner acknowledges Applicant’s argument and cites an alternative example using claim language. The process for using the product as claimed to be practiced with another materially different product. For example, one that does not overlap or include “a high pressure sales gas stream having a pressure between 315 and 465 psia.”
It seems the Applicant is stating that both claims are generic to Figure 2 but fails to recite the differences between Group I and Group II. Each Claim Group may be directed towards a different Group and further certain dependent claims may fail to read on a particular Species. Considering that Species A (Figure 1) and Species B (Figure 2) are directed to different embodiments, election is required.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries;
the prior art applicable to one invention would not likely be applicable to another invention; 
 the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “36” has been used to designate both reboiler and heat exchanger. 
reference character “82” has been used to designate both reboiler and heat exchanger. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Specification [0042] and [0054] line 13 refers to reference 36 as both a reboiler and a heat exchanger. It is unclear which structure 36 refers to in the drawings.
Appropriate correction is required.
Claim Objections
Claim 7 and 9 is objected to because of the following informalities:  
Claim 7 recites “claim 6wherein” instead of –claim 6 wherein—(there should be a space after the 6).
Claim 9 recites “system of 8” it should recite “system of Claim 8”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 20180231306), herein Butts ‘306, in view of Butts (US 2012/0324943), herein Butts ‘943.
In re Claim 1, Butts ‘306 discloses a system for removing nitrogen and for producing a methane product stream from a feed stream comprising nitrogen, methane, and other components (Figure 2; [0019], [0052]: feed gas contains nitrogen and methane), the system comprising:
 a first separator (Figure 2 157: NGL Section) wherein the feed stream (Butts ‘306 180) is separated into a first separator overhead stream (107) and a first separator bottoms stream (119) (See [0054]: see step (1));
 a first splitter (Butts ‘306 168) for splitting the first separator overhead stream into a first portion (Butts ‘306 131) and a second portion (Butts ‘306 133); 
a first fractionating column (Butts ‘306 162) wherein the first and second portions (Butts ‘306 132 and 134) of the first separator overhead stream are separated into a first column overhead stream (126) and a first column bottoms stream (113) ([0054]: see step (2)); 
a second splitter (Butts ‘306 257) for splitting the first column bottoms stream (113) into three portions ([0048] at 165); 
a second fractionating column (Butts ‘306 253) wherein the first column overhead stream (126) is separated into a second column overhead stream (Butts ‘306 203) and a second column bottoms stream (Butts ‘306 213); 
a second separator (Butts ‘306 257) wherein the second column bottoms stream (Butts ‘306 214) is separated into a second separator overhead stream (Butts ‘306 216) and a second separator bottoms stream (Butts ‘306 222);
 a first mixer (Butts ‘306 156) to mix the second separator bottoms stream (Butts ‘306 301) and a third portion (308) of the first column bottoms (Butts ‘306 113) stream to form a first mixed stream (212); 
a first heat exchanger (Butts ‘306 173) wherein the feed stream (Butts ‘306 180) is cooled upstream of the first separator (Butts ‘306 157) and the first portion of the first separator overhead stream (Butts ‘306 131) is cooled upstream of the first fractionating column (162) through heat exchange (Butts ‘306 158). 
Butts does not explicitly teach heat exchange with:
“the first separator bottoms stream,
a first portion of the first column bottoms stream, 
a second portion of the first column bottoms stream, 
the first mixed stream, and 
the second column overhead stream; 
wherein the first portion of the first column bottoms stream is a high-pressure sales gas stream having a pressure between 315 and 465 psia; 
wherein the second portion of the first column bottoms stream is an intermediate pressure sales gas stream having a pressure between 75 and 215 psia and 
wherein the first mixed stream is a low pressure sales gas stream having a pressure between 45 and 115 psia.”
On the other hand, Butts ‘943, directed to a system for separation of natural gas liquid components and nitrogen ([0001]), teaches heat exchange with:
the first separator bottoms stream (Butts ‘943 82),
 a first portion of the first column bottoms stream (Butts ‘943 102), 
a second portion of the first column bottoms stream (Butts ‘943 128), 
the first mixed stream (Butts ‘943 136), and 
the second column overhead stream (Butts ‘943 60); 
wherein the first portion of the first column bottoms stream is a high-pressure sales gas stream (Butts ‘306 231) having a pressure between 315 and 465 psia (Butts ‘943 [0022]: pressure is adjusted to sufficiency suitable for sale); 
wherein the second portion of the first column bottoms stream is an intermediate pressure sales gas stream (Butts ‘306 225) having a pressure between 75 and 215 psia (see Butts ‘306 [0052] Table 1-continued intermediate gas is at (or around see [0049]) 102.5 psia); and 
wherein the first mixed stream is a low pressure sales gas stream (Butts ‘306 221) having a pressure between 45 and 115 psia (Butts ‘943 [0022]: pressure is adjusted to sufficiency suitable for sale).
In regards to the sales gas streams, the invention is disclosed to be a result effective variable in that changing the pressure range of a particular gas stream is towards the requirements for sale to a consumer. If a consumer requires a higher or lower pressure sales gas the pressure range, through routine optimization, may be adjusted to the pressure range that is suitable for sale to a particular application (See Butts ‘943 [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Butts ‘943 and to have modified them by cooling an overhead stream in heat exchange with  the first separator bottoms stream, a first portion of the first column bottoms stream, a second portion of the first column bottoms stream, the first mixed stream, and the second column overhead stream, and to have modified them to adjust the first portion of the first column bottoms stream high-pressure sales gas stream to a pressure between 315 and 465 psia, the second portion of the first column bottoms stream is intermediate pressure sales gas stream to a pressure between 75 and 215 psia and the first mixed stream low pressure sales gas stream to a pressure between 45 and 115 psia,   in order to provide control of the temperature of the streams (See Butts ‘943 [0036]), and further in order to, produce a sufficiently suitable sales gas for the requirements for sale/consumer (See Butts ‘943 [0022]), without yielding unpredictable results.
In re Claim 8, Butts ‘306 as modified discloses a Joule Thompson (JT) valve (Butts ‘943 Figure 3: 36) through which the first portion of the first separator (Butts ‘306 Figure 5:213 fractionating column is a separator) overhead stream (Butts ‘943 Figure 5: 234) passes downstream of the first heat exchanger (Butts ‘943: 232) and upstream of the first fractionating column (Butts ‘943: 215) (See Butts ‘943 [0043]).
In re Claim 9, Butts ‘306 as modified discloses wherein the first portion (Butts ‘306 108) of the first separator (Butts ‘306 124) overhead stream feeds into the first fractionating column (Butts ‘306 162) at a lower temperature (Butts ‘306 Table 1 -154 F is lower than -106 F) and lower pressure (Butts ‘306 Table 1 pressure at 510 psia) than the second portion (Butts ‘306 134) of the first separator overhead (Butts ‘306 107).
In re Claim 10, Butts as modified discloses a reboiler (Butts ‘306 153) for the first fractionating column (Butts ‘306 165), wherein the reboiler is supplied with heat (Butts ‘306 103) from the second portion of the first separator overhead stream (Butts ‘306 [0011]) prior to feeding into the first fractionating column (Butts ‘306 [0011]).
In re Claim 11, Butts as modified discloses wherein a temperature of the second column overhead stream exiting the third heat exchanger (Butts ‘306 205) is 60 to 95° F colder than a temperature of the second portion of the first column overhead stream (Butts ‘943 Table 5 stream 254 is 60 to 95 colder than 308) prior to entering the third heat exchanger (Butts ‘306 239).

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 20180231306), herein Butts ‘306, as modified by Butts (US 2012/0324943), herein Butts ‘943, further in view of Johnson et al. (US 2012/0097520), herein Johnson.
In re Claim 2, Butts as modified discloses wherein the first fractionating column is operated at a pressure (Butts ‘306 [0006: first fractionating column around 500 psia]) and the second fractionating column is operated at a pressure (Butts ‘306 [0006: fractionation column around 500 psig (approximately 514.7 psia)]).
Butts as modified does not explicitly disclose the first fractioning column “operated at a pressure between 315 and 415 psia” and the second fractioning “operated at a pressure between 65 and 115 psia”.
On the other hand, Johnson, directed to the separation of hydrocarbons and nitrogen, discloses wherein the first fractionating column is operated at a pressure between 315 and 415 psia (Johnson [0003]: 27 bar is approximately 392 psia) and the second fractionating column is operated at a pressure between 65 and 115 psia ([0003] and [0021]: operating pressure for the fractionation column ranges from at least atmospheric (14.1 psia) to 285.7 psia (1 MPa less than the incoming 2.97 MPa stream)). The invention is disclosed to be a result effective variable in that the pressure range of a particular fractioning column is changed according to the desired operating conditions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Butts ‘306 as modified by adjusting the pressure range of the fractionation columns as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In re Claim 3, Butts as modified discloses a third splitter (Butts ‘306 175) for splitting the first column overhead stream (Butts ‘306 126) into a first portion (Butts ‘306 136) and a second portion (Butts ‘306 310); and a second heat exchanger (Butts ‘306 250) wherein the first portion of the first column overhead stream (Butts ‘306 136 to 302) is cooled upstream of the second fractionating column through heat exchange with the second column bottoms stream (Butts ‘306 230) and second separator bottoms stream (223).
In re Claim 4, Butts as modified discloses a third heat exchanger (Butts ‘306 251) wherein the second portion of the first column overhead (Butts ‘306 310) stream is cooled upstream of the second fractionating column through heat exchange with the second column overhead stream (Butts ‘306 205); and an expander or an expansion valve for expanding the second column overhead stream (Butts ‘306 268) upstream of the third heat exchanger (Butts ‘306 Figure 4: 251 is upstream).
In re Claim 5, Butts as modified discloses a fourth heat exchanger for partially condensing a stream from a top portion of the first fractionating column (Butts ‘306 164) through heat exchange with the third portion of the first column bottoms stream upstream of the first mixer (Butts ‘306 263); wherein a liquid portion from the partially condensed stream from the top portion of the first fractionating column is returned to the first fractionating column as a reflux stream ([Butts ‘943 0045]: overhead stream leaves 242 as liquid stream 244 to provide reflux to fractionating column]) a vapor portion of the partially condensed stream from the top portion of the first fractionating column is the first column overhead stream (Butts ‘306 126).
In re Claim 6, Butts as modified discloses a first valve (Butts ‘306 267) through which the first portion of the first column (Butts ‘943 215) bottoms stream (Butts ‘306 215) passes to partially vaporize the first portion upstream of the first heat exchanger (Butts ‘943 222); a second valve (Butts ‘306 270) through which the second portion of the first column bottoms (Butts ‘943 215: first column bottom) stream passes (Butts ‘306 226) to partially vaporize the second portion upstream of the first heat exchanger (Butts ‘943 222); and a third valve (Butts ‘306 271) through which the third portion of the first column (Butts ‘943 215: first column bottom) bottoms stream passes (Butts ‘306 223) to partially vaporize the third portion upstream of the fourth heat exchanger (Butts ‘943 222).
In re Claim 7, Butts as modified discloses wherein the second separator (Butts ‘306 254) overhead stream (Butts ‘306 237) feeds into a bottom portion of the second fractionating column (Butts ‘306 253) as an ascending vapor stream ([0047]: 100% vapor stream that rises).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763